Wheeler, J.
The judgment of the Probate Court, appointing the appellant guardian of his children, was conclusive of Ms right to their custody until reversed or annulled by a direct proceeding for that purpose. A habeas corpus is not such a proceeding. That is not the mode provided by law for revising the judgments of the Probate Court. Had there been an appeal prosecuted from the judgment of the Probate Court, upon a proper application showing a necessity for the interposition of the Court, it might have been competent for the Court to make such temporary order, respecting the custody of the infants, as was necessary for their protection. But such a case is not presented; nor does it appear that there was any necessity for the Court to interpose its authority for such a purpose. It was not competent for the Court to revise and reverse the judgment, of the Probate Court, in a collateral proceeding, by habeas corpus. The judgment must be reversed and the case be dismissed.
Reversed and dismissed.